Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered April 21, 1995, which adjudicated respondent-appellant a juvenile delinquent and placed him with the Division for Youth in a limited secure facility for 18 months, following a fact-finding determination that he committed a designated felony act which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, unanimously affirmed, without costs.
We agree with Family Court that for purposes of the designated felony act adjudication (Family Ct Act § 301.2 [8] [vi]), it is irrelevant that the two prior findings of prior felonies were combined into a single order of disposition (see, Besharov, 1985 Supp Practice Commentary, McKinney’s Cons Laws of NY, Book 29A, Family Ct Act § 301.2, 1996 Pocket Part, at 75-76). We also reject appellant’s argument that a designated felony act adjudication is analogous to Penal Law § 70.10 (1) (c) and to other Penal Law recidivist statutes requiring imposition of sentence on a prior conviction in order for it to qualify as a predicate felony. Again, the plain language of Family Court Act § 301.2 (8) (vi) requires only "two prior findings” of prior felonies, the existence of dispositional orders being irrelevant. Concur — Sullivan, J. P., Ellerin, Rubin and Tom, JJ.